DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doan et al (2016/0296761).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Doan discloses the housing portion, linear member, and torque portion rotatably coupled to housing portion (see figure below), with rotation mechanism having a wheel, with rim/recesses (e.g. figures 4 and 5, element 148/146, etc.) with pawl having tab arms on opposite sides (e.g. figures 4 and 5, elements 142, etc.), where the wheel or pawl can rotate in the housing (e.g. paras. 42-46, etc.).  As the pawl/spring arms are snappably attached to the wheel and provides the torque necessary to implant the leadless pacemaker (e.g. figures 2, 3, element 106, etc.) and to engage then disengage when there is too much torque, it necessarily will create a tactile sensation in the torque portion.

    PNG
    media_image1.png
    378
    620
    media_image1.png
    Greyscale



s 1-3 and 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Noon et al (2015/0272644).  Noon discloses a housing (e.g. elements 128, 126, etc.) with a torque portion (e.g. elements 30/38, etc.), linear member (e.g. elements 36/40, etc.), and a rotation mechanism with wheel (e.g. figure 3D/F, elements 60/68/74, etc.) and pawl/tab arm (e.g. figure 4A, element 122/126 etc.) that will necessarily create a tactile sensation in the torque portion as the arm goes over the recesses in the wheel, where the elements function as a handle since it can be held and used for insertion of different implantable elements, such as a leadless pacemaker. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Doan et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Doan discloses the claimed invention and the torque portion attached to the wheel, but does not specifically state how the attachment is accomplished, such as the wheel having a circumferential or longitudinal inward projecting key ridge that matches up to the torque portion having a drive shaft having a slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Doan, with the wheel having a circumferential or longitudinal inward projecting key ridge that matches up to the torque portion having a drive shaft having a slot, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of providing a secure connection between the two elements that is easily assembled.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noon et al (2015/0272644).  Noon discloses the claimed invention except for the tab arms on opposite sides of the rim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Noon, with an additional tab arm contacting the opposite side of the wheel rim, as is well known and common knowledge in the art (mpep 2144) since it would provide the predictable results of redundant and proper torque action and disengagement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/23/22